Citation Nr: 1757611	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO. 15-35 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling prior to December 15, 2016 and as 10 percent disabling on and thereafter.  


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel









INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  During this appeal, and specifically by a December 2016 rating decision, the RO granted a 10 percent disability rating for the service-connected bilateral hearing loss from December 15, 2016.  Thus, the Board has recharacterized the issue on appeal as is listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran died in May 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Due to the Veteran's death, the Board lacks jurisdiction to adjudicate the merits of his claim for an increased rating for his service-connected bilateral hearing loss at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2017, and during the pendency of his VA appeal, the RO was notified that the Veteran had died in May 2017. See October 2017 Statement in Support of Claim; May 2017 Certificate of Death. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). Therefore, the appeal for an increased rating for the service-connected bilateral hearing loss has become moot on the merits by virtue of the Veteran's death. Accordingly, the Board currently lacks jurisdiction to adjudicate the merits of the appeal, and the appeal must be dismissed. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed no later than one year after the date of the appellant's death. 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title[.]" 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).


ORDER

The appeal for an increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling prior to December 15, 2016 and as 10 percent disabling on and thereafter is dismissed.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


